Title: To Thomas Jefferson from Samuel Huntington, 10 December 1779
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada Decemr 10th 1779.

By the act of Congress of this day herewith enclosed your Excellency will be inform’d, That Congress approve of the Measures taken by the Executive of the State of Virginia in providing Guards to the Convention Troops at Charlotte Ville, that those Guards all be considered in Continental Service and receive Continental pay and rations while doing duty at the Convention Barracks.
That the party of Colo. Bland’s light Dragoons now at Charlotte Ville are to proceed to South Carolina and the Commander in Chief is directed to appoint a Successor to Colo. Bland resign’d.

I have the honour to be with the highest respect your Excy’s hble Servt,

 S.H. President

